DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings have been received on 09/29/2020 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "each point of overlap" in line 2. There is insufficient antecedent basis for this limitation in the claim. Multiple points of overlap have not been introduced. For examination purposes, "each point of overlap" has been interpreted as “point of overlap”.
Claim 5 recites the limitation "each point of overlap" in line 1. There is insufficient antecedent basis for this limitation in the claim. Multiple points of overlap have not been introduced. For examination purposes, "each point of overlap" has been interpreted as “point of overlap”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 20020072757) in view of Chu et al. (US 6235040).
Regarding claim 1, Ahmed discloses a band ligation device (see Fig. 1-5), comprising: an elongate barrel (11) having a proximal end (end away from end 21, see Fig. 3), a distal end (21), and an inner lumen (22) extending through the proximal and distal ends; a plurality of bands (18) disposed circumferentially around an external surface of the elongate barrel (see Fig. 3); and first and second cords (15), each cord extending from a terminal trailing (57, see Fig. 1) end distally along the external surface of the elongate barrel, around the distal end, and proximally through the inner lumen such that a leading end of the cord extends proximally from the inner lumen of the elongate barrel (see [0031] and Fig. 3), and the first and second cords having a plurality of beads (20) immovably disposed thereon (the retainers 20 can comprise polycarbonate beads secured to the cords 15, see [0031]) and positioned between each of the plurality of bands for deploying the bands (the retainers 20 are positioned between each of the plurality bands 18 for deploying the bands, see [0032] and Fig. 6). Ahmed further discloses that the ligation device can “easily be adapted for…use with an endoscope” (see [0051]) and that the cords (15) can “vary in number and configuration” (see [0031]). Ahmed fails to expressly teach the proximal end of the elongate barrel being matable to an endoscope and the first and second cords overlapping one another to form a crisscross pattern along the external surface.
Chu, in the same field of art, teaches a similar ligation device (see Fig. 10) comprising an elongate barrel (100) with a proximal end matable to an endoscope (the adapter 101 at the proximal end of the barrel is designed to couple to an endoscope, see col. 3, lines 27-36 and Fig. 10), a plurality of bands (201) disposed on the external surface of the elongate barrel, and a cord (801) extending from a terminal trailing end (501) distally along the external surface of the elongate barrel (the cord 801 is wrapped around the circumference of the elongate barrel 100 in the distal direction, see col. 7, lines 35-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the proximal end of the elongate barrel of Ahmed so that it is matable to an endoscope as taught by Chu since doing so would allow the device to be used in a variety of surgical procedures and with other instruments or devices introduced by the endoscope (see Chu col. 8, line 9-18). 
The substitution of one known element (cord configuration of Chu) for another (cord configuration of Ahmed) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the cord configuration shown in Chu would have yielded nothing more than predictable results, namely, deployment of the ligations bands as the cords are pulled proximally (see Chu col. 7, line 60 – col. 8, line 8). 
A point of overlap in a crisscross pattern. In the device of Ahmed as modified by Chu, a point of overlap in a crisscross pattern along the external surface would be unavoidable particularly when the cords are pulled proximally such that the beads engage with the bands since the first and second cords would be wrapped around the entire circumference of the barrel between each band.
Regarding claim 2, the combination of Ahmed and Chu teaches the device of claim 1. Ahmed further discloses wherein proximal retraction of the leading end of each of the first and second cords is configured to cause the plurality of beads to sequentially advance the plurality of bands distally to deploy the bands around tissue drawn into the inner lumen of the elongate barrel (the bands are sequentially deployed around tissue drawn into the inner lumen 22 of the elongate barrel 11 as the cords 15 are pulled proximally, see Fig. 6 and [0030-0031]).
Regarding claim 4, the combination of Ahmed and Chu teaches the device of claim 1, wherein the crisscross pattern of the first and second cords includes the first and second cords being looped around each other at each point of overlap along the external surface (the cords of Ahmed as modified by Chu would be looped around (i.e., near) each other at a point of overlap).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Chu as applied to claim 1 above, and further in view of Rahmani (US 9119622).
Regarding claim 6, the combination of Ahmed and Chu teaches the device of claim 1. Ahmed and Chu fail to teach the distal end of the elongate barrel has a terminal end surface extending at an oblique angle to a longitudinal axis of the inner lumen, the terminal end surface has a distal-most point, a proximal-most point, and first and second opposed mid-points positioned equidistant between the distal-most and proximal-most points, and the elongate barrel has a horizontal plane extending along the longitudinal axis of the inner lumen and through the first and second opposed mid-points to define a first horizontal segment of the elongate barrel including the distal-most point, and a second horizontal segment of the elongate barrel including the proximal-most point.
Rahmani, in the same field of art, teaches a similar ligation device (60, See Fig. 12) wherein the distal end (63) of the elongate barrel (62) has a terminal end surface extending at an oblique angle to a longitudinal axis of the inner lumen (see Fig. 12), the terminal end surface has a distal-most point (A, see annotated Fig. 12 below), a proximal-most point (B, see annotated Fig. 12), and first and second opposed mid-points positioned equidistant between the distal-most and proximal-most points (first and second midpoints are located on opposite sides of the barrel midway between the distal-most and proximal-most points, see annotated Fig. 12), and the elongate barrel has a horizontal plane extending along the longitudinal axis (L, see annotated Fig. 12) of the inner lumen and through the first and second opposed mid-points (there is a horizontal plane extending along the longitudinal axis A, see annotated Fig. 12) to define a first horizontal segment (H1, see annotated Fig. 12) of the elongate barrel including the distal-most point, and a second horizontal segment (H2, see annotated Fig. 12) of the elongate barrel including the proximal-most point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the elongate barrel of Ahmed and Chu to have a terminal end surface extending at an oblique angle to a longitudinal axis of the inner lumen as taught by Rahmani since doing so would facilitate the capture of tissue at preferred angles (see Rahmani col. 11, lines 2-6).

    PNG
    media_image1.png
    553
    309
    media_image1.png
    Greyscale

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Chu as applied to claim 1 above, and further in view of Smith et al. (US 20140364873).
Regarding claim 8, the combination of Ahmed and Chu teaches the device of claim 1. Ahmed and Chu fail to teach the elongate barrel includes at least one notch formed thereon adjacent the distal end, the at least one notch being configured to seat a band during deployment of the bands.
Smith, in the same field of art, teaches a similar ligation device (see Fig. 3A-3B and Abstract) wherein the elongate barrel (300) includes at least one notch (112) formed thereon adjacent the distal end, the at least one notch being configured to seat a band (104) during deployment of the bands (the grooves 112 may receive portions of the bands 104 as they move along the outer surface of the barrel, see [0050] and Fig. 7A-7D). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the elongate barrel of Ahmed and Chu to include notches as taught by Smith since doing so would minimize band strain and the amount of force needed to move the bands during deployment (see Smith [0055]).
Regarding claim 9, the combination of Ahmed and Chu teaches the device of claim 1. Ahmed and Chu fail to teach the external surface of the elongate barrel has at least one lip formed adjacent the distal end of the elongate barrel configured to engage and delay deployment of each of the plurality of bands.
Smith, in the same field of art, teaches a similar ligation device (see Fig. 3A-3B and Abstract) wherein the external surface of the elongate barrel (300) has at least one lip (the edges of the grooves 112 forms a lip, see Fig. 3A-3B) formed adjacent the distal end of the elongate barrel configured to engage and delay deployment of each of the plurality of bands (the edges of the grooves 112 cause the bands to teeter, tilt, and roll, which would delay deployment as the bands move distally along the external surface of the barrel, see Smith [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the elongate barrel of Ahmed and Chu to include a lip as taught by Smith since doing so would encourage “teetering, tilting, and rolling of the bands” as they move distally along the surface of the barrel (see Smith [0055]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Chu as applied to claim 1 above, and further in view of Suszuki et al. (US 20040006256 A1).
Regarding claim 10, the combination of Ahmed and Chu teaches the device of claim 1. Ahmed and Chu fail to teach the elongate barrel has at least one tissue-stopping protrusion projecting radially inward from an inner sidewall of the inner lumen.
Suszuki, in the same field of art, teaches a similar ligation device (see Fig. 1-2B)  wherein the elongate barrel (11) has at least one tissue-stopping protrusion (endoscope impingement portion 15 , see Fig. 2B and [0123], would be capable of stopping tissue that is suctioned into the elongate barrel, see [0157]) projecting radially inward from an inner sidewall of the inner lumen (13a) of the elongate barrel. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the proximal end of the elongate barrel of Ahmed and Chu to have the configuration of Suszuki since doing so would allow the device to be used with and secured to an endoscope (see Suszuki, [0123]).
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art of record, Ahmed and Chu, teaches the device of claim 1, wherein the elongate barrel has a horizontal plane extending along a longitudinal axis of the inner lumen and through the distal end defining first and second sides of the elongate barrel (a longitudinal axis extends through the center of the lumen 22 and a horizontal plane extends along the axis to define first and second sides of the barrel 11, see Ahmed Fig. 1). The combination of Ahmed and Chu fails to teach the crisscross pattern is formed only on one of the first and second sides of the elongate barrel.
Regarding claim 7, the closest prior art of record, Ahmed, Chu and Rahmani teach the device of claim 6. Ahmed, Chu and Rahmani fail to teach the terminal trailing end of each cord is positioned on the first horizontal segment of the elongate barrel, and wherein each cord extends distally from the terminal trailing end along only the first horizontal segment on the external surface of the elongate barrel.
Regarding claim 11, the closest prior art of record, Ahmed, discloses a band ligation apparatus (see Fig. 1-5), comprising: a hollow elongate barrel (11) having a proximal end (end away from end 21, see Fig. 3) and a distal end (21) with a terminal surface; first and second cords (15) extending through the hollow elongate barrel, around the terminal surface, and along an outer surface of the hollow elongate barrel (see [0031] and Fig. 1 and 3), the first and second cords having a plurality of beads (20) immovably disposed thereon (the retainers 20 can comprise polycarbonate beads secured to the cords 15, see [0031]); and a plurality of bands (18) disposed circumferentially around the hollow elongate barrel and the first and second cords (see Fig. 1), the plurality of bands being spaced axially therealong, at least one of the plurality of beads on each of the first and second cords being positioned between each of the plurality of bands for deploying the bands (the retainers 20 are positioned between each of the plurality bands 18 for deploying the bands, see [0032] and Fig. 6). Ahmed fails to teach wherein the first and second cords engage one another between each of the plurality of bands along the outer surface. Further it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the technical solutions of claim 11 based on the prior art documents of record or any combination thereof.
Regarding claims 12-16, the prior art of record fails to teach alone or in combination the apparatus of claim 11.
Regarding claim 17, the closest prior art of record, Ahmed, discloses a method for loading a plurality of bands onto a ligation barrel, comprising: positioning a first bead (first proximal-most bead 20, see Fig. 1) on a terminal end (57) of a first cord (first cord 15) at a first location on an outer surface of a ligation barrel (the first bead is at a first location on the outer surface of the barrel 11, see Fig. 1), and positioning a second bead (second proximal-most bead 20 opposite the first, see Fig. 1) on a second cord (second cord 15) at a second location on the outer surface of the ligation barrel (the second bead is at a second location on the outer surface of the ligation barrel, see Fig. 1), the first and second locations being spaced equidistant from a distal end of the ligation barrel relative to each other and being spaced circumferentially from each other on the ligation barrel (see Fig. 1); advancing a first band onto the ligation barrel to position the first band distally adjacent the first and second beads (proximal-most ligation band 18 is distal of the first and second beads, see Fig. 1); positioning a third bead on the first cord longitudinally distal to one of the first and second beads and positioning a fourth bead on the second cord longitudinally distal to the other of the first and second beads (next set of beads distal to the first and second beads, see Fig. 1); and advancing a second band onto the endoscopic barrel to position the second band distally adjacent the third and fourth beads (a second band 18 is distal of the third and fourth beads 20, see Fig. 1). Ahmed fails to teach the method step of crossing the first and second cords at least once. Further it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the technical solutions of claim 17 based on the prior art documents of record or any combination thereof.
Regarding claims 18-19, the prior art of record fails to teach alone or in combination the method of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771